DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on July 23, 2020 and August 16, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuura (US Pub. No. 2001/0054463).

    PNG
    media_image1.png
    1100
    842
    media_image1.png
    Greyscale

Regarding claim 1, Matsuura teaches a pneumatic tire comprising inner blocks 5a (one of which is taken to be the claimed at least one block) partitioned by axially inner grooves 4a and circumferential grooves 3a and 3b (the groove portions together partitioning the block taken to be the claimed groove), wherein the inner blocks 5a have a portion of one of the axially inner grooves extending into each block (taken to be the claimed first block groove), and the block groove is arranged at the largest corner, with a specific embodiment having a corner which has an angle of just under 270 degrees (paragraphs [0022]-[0023]; figure 1; annotated block from figure 1 above).
Regarding claim 2, Matsuura teaches that the block comprises first and second peripheral edges that make up the largest corner, the first block groove comprises first and second groove edges and the first groove edge is formed in such fashion as to form a straight line together with the first peripheral edge (see annotated block from figure 1 above).
Regarding claim 3, Matsuura teaches that the length of the first peripheral edge is less than the length of the second peripheral edge (see annotated block from figure 1 above).
Regarding claim 4, Matsuura teaches that the at least one block comprises first and second peripheral edges that make up the largest corner, the first peripheral edge extends at an angle to the width direction of less than 45 degrees, and the second peripheral edge extends at an angle to the circumferential direction of less than 45 degrees (see annotated block from figure 1 above and figure 1).
Regarding claim 6, Matsuura teaches that the at least one block comprises a plurality of peripheral edges including the first and second peripheral edges, and length of the first peripheral edge is shortest among the plurality of peripheral edges (see annotated block from figure 1 above).
Regarding claim 8, Matsuura teaches that the width of the first block groove decreases as one proceeds towards the interior of the at least one block from a peripheral edge of the at least one block (see annotated block from figure 1 above and figure 1).
Regarding claim 9, Matsuura teaches that the length of the first groove edge is less than the length of the first peripheral edge (see annotated block from figure 1 above).
Claims 1-4, 6 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Atake (EP 2418101).

    PNG
    media_image2.png
    1089
    842
    media_image2.png
    Greyscale

Regarding claim 1, Atake teaches a pneumatic tire comprising center blocks Cb (one of which is taken to be the claimed at least one block) partitioned by crown oblique grooves 12 and longitudinal grooves 9 and 11 (the groove portions together partitioning the block taken to be the claimed groove), wherein the center blocks have a portion of one of the axially inner oblique grooves 13 extending into each block (taken to be the claimed first block groove), and the block groove is arranged at the largest corner, with a specific embodiment having a corner which has an angle of just under 270 degrees (paragraphs [0029]-[0031]; figure 2; annotated block from figure 2 above).
Regarding claim 2, Atake teaches that the block comprises first and second peripheral edges that make up the largest corner, the first block groove comprises first and second groove edges and the first groove edge is formed in such fashion as to form a straight line together with the first peripheral edge (see annotated block from figure 2 above).
Regarding claim 3, Atake teaches that the length of the first peripheral edge is less than the length of the second peripheral edge (see annotated block from figure 2 above).
Regarding claim 4, Atake teaches that the at least one block comprises first and second peripheral edges that make up the largest corner, the first peripheral edge extends at an angle to the width direction of less than 45 degrees, and the second peripheral edge extends at an angle to the circumferential direction of less than 45 degrees (see annotated block from figure 2 above and figure 2).
Regarding claim 6, Atake teaches that the at least one block comprises a plurality of peripheral edges including the first and second peripheral edges, and length of the first peripheral edge is shortest among the plurality of peripheral edges (see annotated block from figure 2 above).
Regarding claim 8, Atake teaches that the width of the first block groove decreases as one proceeds towards the interior of the at least one block from a peripheral edge of the at least one block (see annotated block from figure 2 above and figure 2).
Regarding claim 9, Atake teaches that the length of the first groove edge is less than the length of the first peripheral edge (see annotated block from figure 2 above).
Regarding claim 10, Atake teaches that the length of the first groove edge is less than the length of  the second groove edge (see annotated block from figure 2 above).
Claims 1-6 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okawara (US Pub. No. 2017/0120687).

    PNG
    media_image3.png
    859
    833
    media_image3.png
    Greyscale

Regarding claim 1, Okawara teaches a pneumatic tire comprising central blocks 3 (one of which is taken to be the claimed at least one block) partitioned by grooves 5 (the groove portions together partitioning the block taken to be the claimed groove), wherein the central blocks have a first block groove extending into each block over the middle portions 16, and the block groove is arranged at the largest corner, with a specific embodiment having a corner which has an angle of just above 270 degrees (paragraphs [0025] and [0040]-[0042]; figures 1 and 3-4; annotated block from figure 4 above).
Regarding claim 2, Okawara teaches that the block comprises first and second peripheral edges that make up the largest corner, the first block groove comprises first and second groove edges and the first groove edge is formed in such fashion as to form a straight line together with the first peripheral edge (see annotated block from figure 4 above).
Regarding claim 3, Okawara teaches that the length of the first peripheral edge is less than the length of the second peripheral edge (see annotated block from figure 4 above).
Regarding claim 4, Okawara teaches that the at least one block comprises first and second peripheral edges that make up the largest corner, the first peripheral edge extends at an angle to the width direction of less than 45 degrees, and the second peripheral edge extends at an angle to the circumferential direction of less than 45 degrees (see annotated block from figure 4 above and figure 1).
Regarding claim 5, Okawara teaches that the depth of the first block groove decreases as one proceeds toward the interior of the at least one block from a peripheral edge of the at least one block (paragraphs [0040]-[0041]; figure 3).
Regarding claim 6, Okawara teaches that the at least one block comprises a plurality of peripheral edges including the first and second peripheral edges, and length of the first peripheral edge is shortest among the plurality of peripheral edges (see annotated block from figure 4 above).
Regarding claim 8, Okawara teaches that the width of the first block groove decreases as one proceeds towards the interior of the at least one block from a peripheral edge of the at least one block (see annotated block from figure 4 above and figure 1).

Regarding claim 9, Okawara teaches that the length of the first groove edge is less than the length of the first peripheral edge (see annotated block from figure 4 above).
Regarding claim 10, Okawara teaches that the length of the first groove edge is less than the length of  the second groove edge (see annotated block from figure 4 above).
Claims 1-4 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inoue (US Pat. No. 5,301,727).

    PNG
    media_image4.png
    1089
    842
    media_image4.png
    Greyscale

Regarding claim 1, Inoue teaches a pneumatic tire comprising blocks 22 (one of which is taken to be the claimed at least one block) partitioned by longitudinal grooves 10 and transverse grooves 12 (the groove portions together partitioning the block taken to be the claimed groove), wherein the blocks 22 have a portion of one of the transverse grooves 12 extending into each block (taken to be the claimed first block groove), and the block groove is arranged at the largest corner, with a specific embodiment having a corner which has an angle of just below 270 degrees (column 3, line 15 – column 4, line 67; figures 1-2; annotated block from figure 2 above).
Regarding claim 2, Inoue teaches that the block comprises first and second peripheral edges that make up the largest corner, the first block groove comprises first and second groove edges and the first groove edge is formed in such fashion as to form a straight line together with the first peripheral edge (see annotated block from figure 2 above).
Regarding claim 3, Inoue teaches that the length of the first peripheral edge is less than the length of the second peripheral edge (see annotated block from figure 2 above).
Regarding claim 4, Inoue teaches that the at least one block comprises first and second peripheral edges that make up the largest corner, the first peripheral edge extends at an angle to the width direction of less than 45 degrees, and the second peripheral edge extends at an angle to the circumferential direction of less than 45 degrees (see annotated block from figure 2 above and figure 1).
Regarding claim 7, Inoue teaches that the at least one block comprises sipes 31 with a first end contiguous with a longitudinal groove 10 and a second end located at an interior of the block (column 3, lines 44-57; figures 1-2; see annotated block from figure 2 above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP N SCHWARTZ whose telephone number is (571)270-1612. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.N.S/               Examiner, Art Unit 1749                                                                                                                                                                                         	September 16, 2022

/KATELYN W SMITH/               Supervisory Patent Examiner, Art Unit 1749